November3,2009 Via Edgar United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, DC 20549 Attention:David Link, Esq Cathy Baker, Esq Blaise Rhodes Re:Midas Medici Group Holdings, Inc. Amendment No. 1 to Registration Statement on Form S-1 Filed on September 30, File No. 333-161522 Ladies and Gentlemen: On behalf of our client, Midas Medici Group Holdings, Inc. (the “Company”), we are submitting this letter in response to the written comments of the staff (the “Staff”) of the United States Securities and Exchange Commission (the “Commission”) contained in its letter, dated October 26, 2009 (the “Comment Letter”) with respect to the above-referenced registration statement. In order to facilitate your review of Amendment No. 2, we have restated and responded, on behalf of the Company, to each of the comments set forth in the Staff’s Letter, on a point-by-point basis. The numbered paragraphs set forth below correspond to the numbered paragraphs in the Staff’s Letter. Page numbers refer to the marked copy of Amendment No. 2. SRFF 61 BroadwayNew York, New
